Case 1:20-md-02930-LPS Document 295 Filed 07/08/21 Page 1 of 2 PageID #: 6520




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



 In re Entresto (SacubitriWalsartan)
Patent Litigation                                          No. 20-md-2930-LPS



                                           ORDER


       At Wilmington this 8th day of July,2021:

       For the reasons set forth in the Memorandum Opinion issued this date,

       IT IS HEREBY ORDERED that the following claim terms of U.S. Patent Nos.

8,101,659(the "'659 patent"); 8,796,331 (the "'331 patent"); 8,877,938 (the "'938 patent"); and

9,388,134(the "'134 patent") are construed as follows:



      Claim Term              Claims                      Court's Construction


 "amounts effective to    '659 patent,    "amounts ofeach component sufficient in
 treat hypertension or    claim 2         combination to treat hypertension or heart failure"
 heart faUure"
 "therapeutically         '331 patent,    "amount sufficient to treat heart failure or
                                                                                                  i

 eftective amounf         claim 1;        hypertension"
                          '134 patent,
                          claim 1
 "effective amount"       '938 patent,    "amount sufficient to have a therapeutic effect"
                          claim 11
 "wherein said (i)...     '659 patent,    "wherein said (i)...and said (ii)...,are
 and said (ii)... are     claim 1;        adniinistered in combination / adniinistering ...the |
 administered in          '331 patent,    combination of:(i)...;(ii)...; and wherein said
 combination" /           claim 1         components(i) and (ii) are administered in one unit
 "administering...                        dose form or in two separate unit dose forms"
 the combination of:
 (i)...;(ii)...; and
 wherein said
 components(i) and
 (ii) are administered
 in one unit dose form
 or in two separate
 unit dose forms"
Case 1:20-md-02930-LPS Document 295 Filed 07/08/21 Page 2 of 2 PageID #: 6521




  ^trisodium [3-         '938 patent.           "substantially pure trisodium [sacubitril-valsartan]
  ((lS,3R)-l-biphenyl-   claim 1                hemipentahydrate in crystalline form"
  4-ylmethyl-3-                         i                                                              1
  ethoxycarbonyl-1-                     1                                                              !
  butylcarbamoyl)                       1                                                              i
   propionate-(S)-3                     i
                                        1
                                                                                                       ;
                                                                                                       i

   methyl-2'-
  (pentaiioyl{2"-                       1                                                              j
  (tetrazol-5-
  ylate)biphenyl-4                                                                                     1
  yhnethyl}ammo)                        1                                                              i
   butyrate]                                                                                           1
   hemipentahydrate in
  crystalline form''
  **trisodium [3-        '134 patent.           "trisodium [sacubitril-valsartan] hemipentahydrate" |
  ((lS,3R)-l-biphenyl-   claims 1,4
  4-ylmethyl-3-                         1                                                              1
j ethoxycarbonyl-1-
   butylcarbamoyl)
   propionate-(S)-3
   methyl-2'-
j (pentanoyl{2"-
j (tetrazol-5-
1 ylate)biphenyl-4'-
1 ylmethyl}amino)
1 butyrate]                                 1
                                            1
 hemipentahydrate"                      1
                                        !

{ '^trisodium [3-        '134 patent.           "substantially pure trisodium [sacubitril-valsartan]
  ((lS,3R)-l-biphenyl-   claims 5-11,           hemipentahydrate in crystalline form"
1 4-ylmethyl-3-          13-15
j ethoxycarbonyl-1-
1 butylcarbamoyl)
  propionate-(S)-3-
                                            1

  methyl-2'-                                1
  (pentanoyl{2"-
  (tetrazol-5-
  ylate)biphenyl-4-
  ylmethyl}amino)
  butyrate]                                 1
                                            j

  hemipentahydrate"




                                                          UNITED STATES DISTRICT JUDGE
